Title: From James Madison to Daniel D. Tompkins, 11 November 1815
From: Madison, James
To: Tompkins, Daniel D.


                    
                        
                            Dear Sir
                        
                        
                            Washington
                            Novr 11. 1815
                        
                    
                    I have recd. a letter from Genl. La Fayette from which the inclosed is an extract, recommending, as you will see, the bearer, Mr. Surville, as possessing talents which may be usefully employed in this Country. I am persuaded that without a real merit such a recommendation would not have been received from that quarter; and I could not but take a pleasure in promoting an object, which combines usefulness to the public with a reward of personal talents. As there are however neither canals nor bridges, on which they could be employed under the authority of the U.S, I can not do less than to aid Mr. Surville in addressing his views elsewhere. And I know of no theatre where the improvements in question are more likely to be in contemplation than the State of N. York to which I find his thoughts are more particularly directed, nor any patronage more likely to be afforded, to talents & merit, if an opportunity should permit, than that of your Excellency. With this apology for the liberty taken, I ask the favor of your attention, and friendly advice, to this young Gentleman. Be pleased to accept Sir, assurances of my high esteem and best respects
                    
                        
                            James Madison
                        
                    
                